
	
		III
		112th CONGRESS
		2d Session
		S. RES. 613
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2012
			Mr. Lieberman (for
			 himself, Mr. Casey,
			 Mr. Risch, Mr.
			 Cardin, Mr. Rubio,
			 Mrs. Feinstein, Ms. Collins, Mr. Brown of
			 Ohio, Mr. Blumenthal,
			 Mr. Wicker, Mrs. Shaheen, Mr.
			 Crapo, Mr. Nelson of Florida,
			 Mr. Inhofe, Mrs. Boxer, Mr.
			 Blunt, Mr. Wyden,
			 Mr. Kirk, Mr.
			 Tester, Mr. Roberts,
			 Mr. Lautenberg, Mr. Isakson, Mr.
			 Chambliss, Mr. Graham,
			 Mrs. Gillibrand,
			 Mr. Kyl, Mr.
			 Menendez, Mr. Barrasso,
			 Mr. Johnson of Wisconsin,
			 Mr. Boozman, Mr. Burr, Mr. Udall of
			 Colorado, Mr. Johanns,
			 Mr. Whitehouse, Mr. Cornyn, Mr.
			 Coons, Mr. Brown of
			 Massachusetts, Mr. Franken,
			 Ms. Ayotte, Ms.
			 Klobuchar, Mr. Coats,
			 Mr. Schumer, Mr. Lee, Ms.
			 Mikulski, Mr. Moran,
			 Mrs. McCaskill, Mr. Hoeven, Mr.
			 Pryor, Mr. Portman,
			 Mr. Begich, Mr.
			 McCain, Mr. Carper,
			 Mr. Thune, Mr.
			 McConnell, Mr. Bennet,
			 Mr. Enzi, Mr.
			 Johnson of South Dakota, Ms.
			 Stabenow, Mr. Toomey,
			 Mr. Harkin, Mr.
			 Sessions, Mr. Heller,
			 Mr. Grassley, Mr. Levin, Mr.
			 Reed, and Ms. Murkowski)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			December 21, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Urging the governments of Europe and the
		  European Union to designate Hizballah as a terrorist organization and impose
		  sanctions, and urging the President to provide information about Hizballah to
		  the European allies of the United States and to support to the Government of
		  Bulgaria in investigating the July 18, 2012, terrorist attack in
		  Burgas.
	
	
		Whereas the Department of State has designated Hizballah
			 as a foreign terrorist organization since October 1997;
		Whereas the United States Government designated Hizballah
			 a specially designated terrorist organization in January 1995 and a
			 Specially Designated Global Terrorist pursuant to Executive
			 Order 13224 (66 Fed. Reg. 49079) in October 2001;
		Whereas Hizballah was established in 1982 through the
			 direct sponsorship and support of Iran’s Islamic Revolutionary Guards Corps
			 (IRGC) Quds Force and continues to receive training, weapons, and explosives,
			 as well as political, diplomatic, monetary, and organizational aid, from
			 Iran;
		Whereas Hizballah has been implicated in multiple acts of
			 terrorism over the past 30 years, including the bombings in Lebanon in 1983 of
			 the United States Embassy, the United States Marine barracks, and the French
			 Army barracks, the airline hijackings and the kidnapping of European, American,
			 and other Western hostages in the 1980s and 1990s, and support of the Khobar
			 Towers attack in Saudi Arabia that killed 19 Americans in 1996;
		Whereas, according to the 2011 Country Reports on
			 Terrorism issued by the Department of State, Since at least 2004,
			 Hizballah has provided training to select Iraqi Shia militants, including on
			 the construction and use of improvised explosive devices (IEDs) that can
			 penetrate heavily-armored vehicles.;
		Whereas, in 2007, a senior Hizballah operative, Ali Mussa
			 Daqduq, was captured in Iraq with detailed documents that discussed tactics to
			 attack Iraqi and coalition forces, and has been directly implicated in a
			 terrorist attack that resulted in the murder of 5 members of the United States
			 Armed Forces;
		Whereas Hizballah has been implicated in the terrorist
			 attacks in Buenos Aires, Argentina, on the Israeli Embassy in 1992 and the
			 Argentine Israelite Mutual Association in 1994;
		Whereas Hizballah has been implicated in acts of terrorism
			 and extrajudicial violence in Lebanon, including the assassination of political
			 opponents;
		Whereas, in June 2011, the Special Tribunal for Lebanon,
			 an international tribunal for the prosecution of those responsible for the
			 February 14, 2005, assassination of former Lebanese Prime Minister Rafiq
			 Hariri, issued arrest warrants against 4 senior Hizballah members, including
			 its top military commander, Mustafa Badr al-Din, identified as the primary
			 suspect in the assassination;
		Whereas, according to the 2011 Country Reports on
			 Terrorism issued by the Department of State, Hizballah is the likely
			 perpetrator of 2 bomb attacks that wounded United Nations Interim Force
			 in Lebanon (UNIFIL) peacekeepers in Lebanon during 2011;
		Whereas, according to the October 18, 2012, report of the
			 Secretary-General of the United Nations to the United Nations Security Council
			 on the implementation of Security Council Resolution 1559 (2004) (in this
			 preamble referred to as the October 18 Report), The
			 maintenance by Hizbullah of sizeable sophisticated military capabilities
			 outside the control of the Government of Lebanon … creates an atmosphere of
			 intimidation in the country[,] … puts Lebanon in violation of its obligations
			 under Resolution 1559 (2004)[,] and constitutes a threat to regional peace and
			 stability.;
		Whereas John Brennan, Assistant to the President for
			 Homeland Security and Counterterrorism, stated on October 26, 2012, that
			 Hizballah’s social and political activities must not obscure [its] true
			 nature or prevent us from seeing it for what it is—an international terrorist
			 organization actively supported by Iran’s Islamic Revolutionary Guards Corps –
			 Quds Force;
		Whereas David Cohen, Under Secretary of the Treasury for
			 Terrorism and Financial Intelligence, stated on August 10, 2012, Before
			 al Qaeda’s attack on the U.S. on September 11, 2001, Hizballah was responsible
			 for killing more Americans in terrorist attacks than any other terrorist
			 group.;
		Whereas, according to a September 13, 2012, Department of
			 the Treasury press release, The last year has witnessed Hizballah’s most
			 aggressive terrorist plotting outside the Middle East since the
			 1990s.;
		Whereas, since 2011, Hizballah has been implicated in
			 thwarted terrorist plots in Azerbaijan, Cyprus, Thailand, and elsewhere;
		Whereas, on July 18, 2012, a suicide bomber attacked a bus
			 in Burgas, Bulgaria, murdering 5 Israeli tourists and the Bulgarian bus driver
			 in a terrorist attack that, according to Mr. Brennan, bore the hallmarks
			 of a Hizballah attack;
		Whereas Israeli prime minister Benjamin Netanyahu has
			 stated of the Burgas terrorist attack, We have unquestionable, fully
			 substantiated evidence that this was done by Hizballah backed by
			 Iran.;
		Whereas Bulgaria is a member of the European Union and a
			 member of the North Atlantic Treaty Organization (NATO);
		Whereas, according to the October 18 Report, There
			 have been credible reports suggesting involvement by Hizbullah and other
			 Lebanese political forces in support of the parties in the conflict in Syria. …
			 Such militant activities by Hizbullah in Syria contradict and undermine the
			 disassociation policy of the Government of Lebanon, of which Hizbullah is a
			 coalition member.;
		Whereas, on October 26, 2012, Mr. Brennan stated,
			 We have seen Hizballah training militants in Yemen and Syria, where it
			 continues to provide material support to the regime of Bashar al Assad, in part
			 to preserve its weapon supply lines.;
		Whereas, on August 10, 2012, the Department of the
			 Treasury designated Hizballah pursuant to Executive Order 13582 (76 Fed. Reg.
			 52209), which targets those responsible for human rights abuses in Syria, for
			 providing support to the Government of Syria;
		Whereas, according to the Department of the Treasury,
			 since early 2011, Hizballah has provided training, advice and extensive
			 logistical support to the Government of Syria’s increasingly ruthless effort to
			 fight against the opposition and has directly trained Syrian
			 government personnel inside Syria and has facilitated the training of Syrian
			 forces by Iran’s terrorism arm, the Islamic Revolutionary Guards Corps – Qods
			 Force;
		Whereas, on September 13, 2012, the Department of the
			 Treasury designated the Secretary-General of Hizballah, Hasan Nasrallah, for
			 overseeing Hizballah’s efforts to help the Syrian regime’s violent
			 crackdown on the Syrian civilian population;
		Whereas, on October 26, 2012, Mr. Brennan stated,
			 Even in Europe, many countries … have not yet designated Hizballah as a
			 terrorist organization. Nor has the European Union. Let me be clear: failure to
			 designate Hizballah as a terrorist organization makes it harder to defend our
			 countries and protect our citizens. As a result, for example, countries that
			 have arrested Hizballah suspects for plotting in Europe have been unable to
			 prosecute them on terrorism charges.; and
		Whereas, on October 26, 2012, Mr. Brennan called on the
			 European Union to designate Hizballah as a terrorist organization, saying,
			 European nations are our most sophisticated and important
			 counterterrorism partners, and together we must make it clear that we will not
			 tolerate Hizballah’s criminal and terrorist activities.: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)urges the
			 governments of Europe and the European Union to designate Hizballah as a
			 terrorist organization so that Hizballah cannot use the territories of the
			 European Union for fundraising, recruitment, financing, logistical support,
			 training, and propaganda;
			(2)urges the
			 governments of Europe and the European Union to impose sanctions on Hizballah
			 for providing material support to Bashar al Assad’s ongoing campaign of violent
			 repression against the people of Syria;
			(3)expresses support
			 for the Government of Bulgaria as it conducts an investigation into the July
			 18, 2012, terrorist attack in Burgas, and expresses hope that the investigation
			 can be successfully concluded and that the perpetrators can be identified as
			 quickly as possible;
			(4)urges the
			 President to provide all necessary diplomatic, intelligence, and law
			 enforcement support to the Government of Bulgaria to investigate the July 18,
			 2012, terrorist attack in Burgas;
			(5)reaffirms support
			 for the Government of Bulgaria by the United States as a member of the North
			 Atlantic Treaty Organization (NATO), and urges the United States, NATO, and the
			 European Union to work with the Government of Bulgaria to safeguard its
			 territory and citizens from the threat of terrorism; and
			(6)urges the
			 President to make available to European allies and the European public
			 information about Hizballah’s terrorist activities and material support to
			 Bashar al Assad’s campaign of violence in Syria.
			
